DETAILED ACTION
1. 	Claims 20-47 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 20-47 are rejected under 35 U.S.C. 102(a) (1)/102(a)(2) as being anticipated by Cunningham; Christopher (hereafter Cunningham),US Patent Application Publication No.: US 20130238724 Al published on September 12, 2013

As to claim 20, Cunningham teaches A computing device (Fig.99, Abstract, a computer system for image viewing, editing, and organization), comprising: 
a memory (Fig. 99, memory 9970), 
touch screen (Fig.99, touch screen 9965) include:
 a display for displaying data stored in the memory ( Fig.99, [0592],  The I/O subsystem 9935 involves the transfer between input/output peripheral devices, such as a display, memory, and  a touch screen, wherein the display unit display  image data stored in the memory 9970), and 
a surface for detecting user indication (clearly the touch screen, wherein the display unit display image, has a touchable surface that the user can interact the surface using GUI tools of the touch screen)
one or more processing units (Fig. 99, the processing units 9905 through), configured to automatically:
recognize the indication as a command, and identify a location in the memory, based on  a portion of at least one displayed character or graphic object being in proximity to or at a user selected position within the indication (Fig.99, [0592], [0236],  the processing unit  process instructions 9972-9984 stored in the memory 9970),  for example once the user's finger has moved the threshold distance over the screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width.  The user selected position within the indication corresponding the position of the rectangular region on the screen, and the indication corresponds to the two-column width and a three-column width the region, clearly the location of the display area stored in memory before and after width change); and the location being capable of being one of one or more locations in the memory at which to apply the command to the at least one character or graphic object. (Fig.21, [0236], move the boundary only in discrete amounts--i.e., once the user's finger has moved the threshold distance over the  touch screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width.  The one of one or more locations corresponds to the starting and ending locations of the threshold distance, graphic object corresponds to of the thumbnail display area). 

([0132], users can modify the size (and number of columns of thumbnails) of the thumbnail display area by moving the boundary between the thumbnail display area and the image display area with a drag gesture on the touchscreen. Thus, the system allow large or small gape between the boundaries based on the modified size).  

As to claim 22, Cunningham teaches further configured to generate at least one of an audible signal and a visual signal to indicate a second user selected position closer to the portion than a first user selected position ([0047], [0136, use different selection indications in the thumbnail display area (e.g., thick and thin borders or highlights, different colors, etc.) to differentiate between a single selected image and multiple selected images.). 
 
As to claim 23, Cunningham teaches the location is further identified based on the portion being closest to the position (([0132], users can modify the size (and number of columns of thumbnails) of the thumbnail display area by moving the boundary between the thumbnail display area and the image display area with a drag gesture on the touchscreen. Thus, the position of the thumbnail display area relative to the  image display area determined based on size  of thumbnail display area ).  

As to claim 24, Cunningham teaches the indication comprises one or more changes in the user selected position (Fig.99, [0592], [0236],    for example once the user's finger has moved the threshold distance over the screen, the application automatically changes the width of the thumbnail display area from a two-column width to a three-column width.  The one more changes in the user selected position corresponds to the change in position from two- column width to a three-column width).  
([0009], users can modify the size (and number of columns of thumbnails) of the thumbnail display by moving the boundary between the thumbnail display area and the image display area with a drag gesture on the touchscreen.).

As to claim 26, Cunningham  teaches the command comprises a command to, automatically: select, insert, paste, delete, remove, replace, move, copy, cut or change an attribute of, the at least one character, and wherein the attribute of the at least one character comprises font type, size, style or color, or bold, italic, underline, double underline, dotted underline, strikethrough, double strikethrough, capitalized, small caps, or all caps ([0136] use different selection indications in the thumbnail display area (e.g., thick and thin borders or highlights, different colors, etc.) to differentiate between a single selected image and multiple selected images.  Further the auto-enhance item 1450 automatically performs enhancement edits to an image (e.g., removing apparent red-eye, balancing color, etc. Similarly, automatic color balancing will be based on an analysis of the image (see [0204])), or the command comprises a command to, automatically: insert, paste, select, delete, remove, copy, cut, change an attribute of or move, the at least one graphic object, and wherein the attribute of the at least one graphic object comprises color, style or line thickness ([0136], displays the thumbnails 225 and 235 with a lighter dashed boundary than in the previous stage. Some embodiments use different selection indications in the thumbnail display area (e.g., thick and thin borders or highlights, different colors, etc.) to differentiate between a single selected image and multiple selected images).

Claim 27 is rejected the same as claim 20 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 27.

Claim 28 is rejected the same as claim 21 except claim 28 is directed to a method claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 28.
 
Claim 29 is rejected the same as claim 22 except claim 29 is directed to a method claim. Thus, argument analogous to that presented above for claim 22 is applicable to claim 29.

Claim 30 is rejected the same as claim 23 except claim 30 is directed to a method claim. Thus, argument analogous to that presented above for claim 23 is applicable to claim 30.

Claim 31 is rejected the same as claim 24 except claim 31 is directed to a method claim. Thus, argument analogous to that presented above for claim 24 is applicable to claim 31.

Claim 32 is rejected the same as claim 25 except claim 32 is directed to a method claim. Thus, argument analogous to that presented above for claim 25 is applicable to claim 32

Claim 33 is rejected the same as claim 26 except claim 33 is directed to a method claim. Thus, argument analogous to that presented above for claim 26 is applicable to claim 33.

Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 20

 Regarding claim 35, all claimed limitations are set forth and rejected as per discussion for claim 21



Regarding claim 37, all claimed limitations are set forth and rejected as per discussion for claim 23

 Regarding claim 38, all claimed limitations are set forth and rejected as per discussion for claim 24.

Regarding claim 39, all claimed limitations are set forth and rejected as per discussion for claim 25.

Regarding claim 40, all claimed limitations are set forth and rejected as per discussion for claim 26.

Regarding claim 41, all claimed limitations are set forth and rejected as per discussion for claim 34.

Regarding claim 42, all claimed limitations are set forth and rejected as per discussion for claim 35.

Regarding claim 43, all claimed limitations are set forth and rejected as per discussion for claim 36.
Regarding claim 44, all claimed limitations are set forth and rejected as per discussion for claim 37.


Regarding claim 46, all claimed limitations are set forth and rejected as per discussion for claim 25

Regarding claim 47, all claimed limitations are set forth and rejected as per discussion for claim 40.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699